Reed, J.
1. Former Adjudication: Vendor’s lien: subrogation of surety upon paving note for purchase money. I. The note that Madsen signed as surety for B. C. Koons was given for part of the purchase price of the mortgaged premises, and was given before plaint-mortgage was executed. Judgment was subsequently rendered on the note against both Koons and Madsen, and that judgment was satis-geci by the sale of the property to Madsen. It is urged that the vendor had a lien on the premises for the unpaid purchase money, and, as Madsen paid the debt, he is now entitled, as against Koons, to be subrogated to the rights of the vendor under that lien; and, as the intestate and Harmon had notice of that equity when they acquired the mortgage, they took subject to it. The record in the action in which the judgment was rendered, however, affords a conclusive answer to this position. The plaintiff in the action alleged that he was entitled to a vendor’s lieu on the, premises, and prayed for the enforcement of such lien. Koons answered denying that claim, and the court gave the plaintiff a money judgment for the amount of the note, but refused *358to give any further relief. The judgment determines, then, that the vendor was not entitled to a lien for the unpaid purchase money. Madsen was a party to the record, and he is bound by the adjudication. He is clearly in no position now to assert that a lien existed in favor of the vendor, and we need not inquire whether, in view of the fact that he satisfied the judgment in which he was surety by bidding in the property of the principal debtor at execution sale, he would be entititled to be subrogated to the rights of the vendor under the lien, if one had existed.
2. Mortgage: want of consideration: rights of subsequent purchaser with notice. II. Appellant seeks to defeat the foreclosure of the mortgage on the ground that it was given without consideration, and for the fraudulent purpose of covering the property, and preventing the creditors of the mortgagor from appropriating it for the satis- „ - „ . . , , ° , . taction ot their debts. We think it unnecessary to enter into the question of fact arising under this claim. As the intestate purchased the notes after maturity, she took them subject to existing equities in favor of the maker. But appellant was not a party to the contract. He is a subsequent purchaser of the mortgaged premises, but purchased with notice of the mortgage, and the question is whether he is in a position to plead, as against an assignee of the notes, the infirmity of the contract. We think not. The case on this question falls within the rule of Crosby v. Tanner, 40 Iowa, 136.
Affirmed.